DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 10, and 13-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “lower” and “upper” are not defined.  The phrases “grip that is connected to a lower surface of the output unit”, “a lower end portion of the grip”, and “a lower end side of the grip”.  In order to establish a direction/angle/measurement an origin has to be established (i.e. establish an axis or relative structural members).  The phrase “lower end” does limit the end to any particular geometric orientation since “lower” could be any portion of a member.  Moreover, the phrases “view in a direction orthogonal” is arbitrary since “viewed” is not limited to any particular orientation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 20080314952 A1) in view of Largo (US 20130082085 A1).
Regarding claim 1, Tamura et al. discloses a gas combustion type driving tool (A, fig. 1) comprising: an output unit that includes a combustion chamber (7/8); a nose portion (6) that is attached to an end of the output unit and is configured to guide a fastener toward a workpiece [0037-0038];
a grip (4 or 5) that is connected to a lower surface of the output unit; and is substantially orthogonal to a direction in which a fastener is driven out (fig. 1)
a fuel container storage unit (2) to which a fuel container is detachably attached [0056]; a battery mounting unit (B) which is provided at a lower end portion of the grip (fig. 1) and to which a battery pack is detachably attached (battery inside handle 4); and 
a coupler (3) that is configured to be coupled with a hose (25, inlet for air) connected to an outside compressed air supply source and is configured to receive compressed air in from the outside compressed air supply source, wherein  the output unit is configured to drive out a fastener by a piston (10/11) operated by combustion pressure  generated in the combustion chamber when mixed gas of combustible gas supplied from the 
wherein the coupler is disposed on a lower end side of the grip such that the coupler is closer to the lower end of the gas combustion type driving tool than a center of the grip (relative orientation and arbitrary absent
any relative structure or origin to base directions from), and wherein the gas combustion type driving tool includes a pipe (L2) configured to connect the coupler and the combustion chamber ([0056-0057], figs. 1-2 and 4).
In the alternative, if it can be argued that Tamura et al. fails to disclose or teach having a coupler that is configured to be coupled with a hose connected to an outside compressed air supply source and is configured to receive compressed air in from the outside compressed air 
Largo teaches having a gas combustion type driving tool (10/70, figs. 1-2) comprising: an output unit that includes a combustion chamber (26/34); a grip (12/14-any portion of housing capable of being gripped, trigger, pistol grip, around the combustion chamber) that is connected to a lower surface of the output unit (fig. 1) and a coupler (30) that is configured to take air in, that is configured to be coupled with a hose (28) connected to an outside compressed air supply source (24) and is configured to receive compressed air in from the outside compressed air supply source wherein a fastener is driven out by combustion pressure when gas supplied from the fuel container and compressed air supplied from outside via the coupler is supplied [0003, 0029-0031], wherein the coupler is disposed on a lower end side of the grip (fig. 1), and wherein the gas combustion type driving tool includes a pipe (90) configured to connect the coupler and the combustion chamber ([0026-0031, 0034, 0038-0048], figs. 1-2 and 4).
Given the teachings and suggestion of Tamura et al. to have a coupler and a line to connect the coupler and the combustion chamber, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Regarding claims 2-5 and 8-9, Tamura et al. fails to disclose at least a part of the pipe is exposed outside of a housing of the tool, wherein the pipe is formed of an elastically bendable tube, an air ejection valve that is configured to eject compressed air into the combustion chamber, wherein a part of the pipe connects the coupler and the air ejection valve, wherein the part of the pipe connecting the coupler and the air ejection valve is longer than another part of the pipe connecting the air ejection valve and the combustion chamber, wherein the coupler is provided between the grip and the fuel container storage unit when viewed from a side of the gas combustion type driving tool and/or the coupler is provided between the grip and a magazine in which fasteners are loaded when viewed from a side of the gas combustion type driving tool.

wherein the coupler (30( is provided between the grip and the fuel container storage unit when viewed from a side of the gas combustion type driving tool and/or the coupler is provided between the grip and a magazine in which fasteners are loaded when viewed from a side of the gas combustion type driving tool (figs. 1-2) and Largo teaches having a fuel container storage unit (16/22) to which a fuel container (24) is detachably attached [0027-0028]; a battery mounting unit to which a battery pack is detachably attached (78, [0034], fig. 2). 
Regarding claims 6-7, Tamura et al. discloses the battery mounting unit (B) is provided on a lower end surface of the grip, and wherein viewed in a direction in which the grip extends and looking toward the lower end surface of the grip, the coupler (3) is located at a position shifted laterally 
Regarding claims 10-12, Tamura et al. discloses the battery mounting unit (B) is provided on a lower end surface of the grip. Largo also teaches the tool oriented viewed in the direction orthogonal to the direction in which the fastener is driven out, the coupler (30) is disposed on a side of the nose portion than the grip in the direction in which the fastener is driven out and the battery mounting unit, the pipe extends from the coupler at a location lower than battery mounting unit, and the pipe extends from the coupler toward the combustion chamber at a location vertically lower than the grip (fig. 2) and the combustion chamber is above the nose portion (fig. 2), and the grip is laterally between the coupler and the nose portion (fig. 2).
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lower end surface of the grip specific location) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner contends that the phrases “lower” and “upper” are not defined.  The phrases “lower end surface of the grip”, “grip that is connected to a lower surface of the output unit”, “a lower end portion of the grip”, and “a lower end side of the grip” do not provide a specific location/orientation.  In order to establish a direction/angle/measurement an origin has to be established (i.e. establish an axis or relative structural members).  The phrase “lower end” does limit the end to any particular geometric orientation since “lower” could be any portion of a member.  Moreover, the phrases “view in a direction orthogonal” is arbitrary since “viewed” is not limited to any particular orientation. How does the grip “extend” (i.e. proximally, distally, angled from an axis of the tool and etc.)?


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/ROBERT F LONG/Primary Examiner, Art Unit 3731